DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: remarks filed on 12/14/2020.
   Claims 17-36 are currently pending and presented for examination.

Response to Arguments 
         Applicant's remarks filed on 12/14/2020 have been considered. The amended claims have been considered in the current office action. Double patenting rejections are withdrawn.  Claim rejection is withdrawn.
               Claims 17-36 are allowed.
Allowable subject matter
3. Claims 17-36 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 17, prior art on record Adkisson et al. (US Pub. No.: US 2009/0286346 A1) discloses Previously Presented) a light detecting device (Para 88; CMOS sensor) comprising:
a plurality of photoelectric conversion regions  (Fig. 3; Para 99-100; photodiode 8 ) arranged in a two-dimensional array including a first photoelectric conversion region, 
a separation region  (Para 101; gate level structures 20) disposed between the plurality of photoelectric conversion regions,
wherein a light receiving surface of the semiconductor substrate includes a first moth-eye structure (Para 10,27, 51, 92,93; Fig. 3;  providing anti-reflection structures including "moth eye type structures," or nanoscale protuberances having dimensions less than the wavelength of the light that a CMOS image sensor is designed to detect, which provide a graded refractive index region between two materials having different refractive indices and thereby reduce reflection at the optical interface. Forming a protuberance-containing dielectric potion directly on the dielectric material layer; wherein fig. 3 shows protuberance formed on the dielectric cap layer 62) ,
wherein the first moth-eye structure includes a first recessed portion and a second recessed portion (figs. 1-3;  Para 92.93. protuberances that have recessed portions) .
However, none of the prior art discloses “wherein a first depth of the first recessed portion is shallower than a second depth of the second recessed portion in a depth direction in a cross-sectional view, and wherein the first recessed portion is disposed between a first separation portion of the separation region and the second recessed portion in the cross-sectional view” in combination with other limitation in the claim. 

	Regarding claim 28, the subject matter disclosed in claim 28 is similar to the subject matter disclosed in claim 17, therefore, claim 28 is allowed for the same reason as set forth in claim 17.
	Claims 29-36 are allowed as being dependent from claim 28.
Conclusion
         The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.     
Han (US Pub. No.: 2009/0166628 A1) cites an image sensor includes a first substrate having a circuitry including a wire formed therein and a photodiode formed above the circuitry. An unevenness is formed at the top of the photodiode. The unevenness may, for example, be formed by selectively etching the top of the photodiode and may act to maximize light absorption by the photodiode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/XI WANG/           Primary Examiner, Art Unit 2696